Citation Nr: 0505879	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-09 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to an increased, initial rating for coronary 
artery disease, status post myocardial infarction with stent, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1972, again from September 1972 to December 1975, and 
again from May 1985 to March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
coronary artery disease (CAD) and granted a 10 percent 
rating, effective October 1998.  A notice of disagreement 
(NOD) was received by VA in December 1999.  A statement of 
the case (SOC) was issued in April 2000.  In March 2000, a 
rating decision was issued which indicated, in pertinent 
part, that clear and unmistakable error was properly 
identified in the evaluation set out in the August 1999 
rating action.  The correct evaluation was 100 percent 
effective October 27, 1998 and 10 percent, effective 
February 1, 1999.  A substantive appeal (VA Form 9) was 
received by VA in May 2000.  A supplemental statement of the 
case (SSOC) was issued in December 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002);
38 C.F.R. § 3.159 (2004).

In this regard, the Board observes that the record does not 
reflect that the veteran was provided notice of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  The United States Court 
of Appeals for Veterans Claims (Court) has strictly construed 
the notice requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, this procedural defect must 
be addressed by the RO prior to appellate review.

Additionally, the veteran underwent a QTC examination for VA 
purposes in September 2004.  The examiner indicated in the 
record that the veteran had congestive heart failure as a 
result of heart disease, that he had the attacks 
periodically, and that he had several attacks of congestive 
heart failure, lasting several days, in the last year.  It is 
not clear from the record if that is a finding of the 
examiner or if he is reporting history provided by the 
veteran.  Therefore, the RO should contact the examiner and 
determine if this is part of the veteran's reported history 
or a diagnostic finding, and if it is a diagnostic finding, 
the examiner should indicate the basis of these findings.  

Finally, the veteran's claim for an increased rating for CAD 
is an initial claim from an original grant of service 
connection.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  Since this is the veteran's 
initial award for his service-connected CAD, and he has 
expressed disagreement with the evaluation assigned, the RO 
should evaluate the claim with consideration of staged 
ratings consistent with Fenderson.  

Accordingly, the case is REMANDED for the following:

1.  Ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied for the 
appellant's claim on appeal.  See also 38 
C.F.R. § 3.159.  This includes sending 
the veteran, as well as his 
representatives, if any, a letter 
discussing what information and evidence 
not of record is necessary to 
substantiate the claim for an increase, 
what information and evidence VA will 
seek to provide, and what information and 
evidence the veteran is expected to 
provide.  In the letter, request that the 
veteran submit all pertinent evidence in 
his possession, identify the times and 
places at which he has received pertinent 
treatment, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  Appropriate 
follow-up development should be 
accomplished.  

2.  The RO should contact the physician 
who conducted the examination for VA 
purposes in September 2004, and request 
and addendum to the report, which 
provides the basis for indicating the 
veteran experienced 20 attacks of 
congestive heart failure during the 
preceding year, and if this is considered 
a diagnostic finding by the examiner.  If 
further examination of the veteran is 
necessary to provide this information, 
that should be arranged.  

3.  Readjudicate the veteran's claim for 
entitlement to an initial increased 
rating for his CAD.  The issue should be 
adjudicated in light of staged ratings 
consistent with Fenderson.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a SSOC and given the appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




